In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from a dispositional order of the Family Court, Orange County (Bivona, J.), dated May 15, 1991, which, upon a fact-finding order of the same court, dated March 5, 1991, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of criminal trespass in the second degree, adjudged her to be a juvenile delinquent, and placed her on probation for two years and directed restitution. The appeal brings up for review the fact-finding order dated March 5, 1991.
Ordered the order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order is vacated, the petition is dismissed, and the appellant’s record is sealed pursuant to Family Court Act § 375.1.
Since the non-hearsay factual allegations of the original juvenile delinquency petition, which was unaccompanied by any supporting depositions, failed to establish every element of each crime charged, the petition was insufficient and should have been dismissed (see, Family Ct Act § 311.2 [3]; Matter of David T., 75 NY2d 927). The Family Court erred in granting the petitioner’s cross-motion to amend the petition to cure this defect and to charge an additional crime (see, Family Ct Act § 311.5 [2]; Matter of Detrece H., 78 NY2d 107). Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.